Title: From Thomas Jefferson to Paul Loyall, 9 February 1781
From: Jefferson, Thomas
To: Loyall, Paul



Sir
In Council Feby. 9th 1781

The Board having further considered the application you were pleased to make for Arms for the Virginia Militia at the North West Bridge, are of opinion, that the chief direction of the Military operations against the Enemy in this State being in Baron Steuben; it will be improper to make any order until consultation with him. The Militia embodied in this State having been put under his command, it is probable that any orders which may go out on this subject may go from him. I shall take the earliest opportunity of consuiting  with him a[nd] of having done immediately whatever shall be concluded. I beg you to give the fullest assurances to the people of Princess Anne and Norfolk that no Efforts of which we are capable, shall be spared to rescue them from the hands of the Enemy so soon as we shall be in condition to do it.
I am &c &c &c,

Thomas Jefferson

